                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANDRE NASH,

                          Plaintiff,
      v.                                                 Case No. 20-cv-903-pp

DYLON RADTKE, SGT. GREY,
SGT. LOOSE, SGT. FEVGOTE,
SGT. SHURLING, SGT. LANNOYE,
CO COUILLARD, SGT. PAUL
and JOHN AND JANE DOES 1–9,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Andre Nash, an inmate at Green Bay Correctional Institution who is

representing himself, filed a complaint under 42 U.S.C. §1983, alleging that the

defendants were deliberately indifferent to his serious medical needs when they

assigned him to a top bunk and upper-tier cell despite his seizure disorder.

This decision resolves the plaintiff’s motion for leave to proceed without

prepaying the filing fee, dkt. no. 2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When


                                        1

           Case 2:20-cv-00903-PP Filed 11/02/20 Page 1 of 11 Document 9
funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On June 29, 2020, the court ordered the plaintiff to pay an initial partial

filing fee of $3.63. Dkt. No. 7. The court received that fee on July 23, 2020. The

court will grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee and will require him to pay the remainder of the filing fee over time in

the manner explained at the end of this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,


                                          2

           Case 2:20-cv-00903-PP Filed 11/02/20 Page 2 of 11 Document 9
accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff alleges that he suffers from seizures, and that Green Bay

has given him a lower-bunk restriction and lower-tier cell assignment due to

their unpredictability. Dkt. No. 1 at 2. The plaintiff asserts that on May 10,

2020, while housed on the top bunk in Cell 7-36 on the South Cell Hall, he

suffered a seizure and fell off the top bunk face-first, hitting his face and head

on the cell desk and the floor (and causing the desk to break). Id. at 2-3. The

plaintiff alleges that when he came to, he “felt sharp pain shooting though-out


                                            3

           Case 2:20-cv-00903-PP Filed 11/02/20 Page 3 of 11 Document 9
his face, head, and neck,” which led him to believe that he had broken “several

bone[s] throughout his face.” Id. at 3.

      The plaintiff says that once the Health Services Unit saw him, “the

defendants placed [him] in the same cell in the same top bunk (bed) without

forcing [his] cellmate to relocate his things to the top bunk, nor [did] they move

the plaintiff to a different cell.” Id. The plaintiff asserts that the defendants

failed to protect him and were deliberately indifferent to a serious medical need

because they failed to accommodate his medical needs and to protect him from

future harm, causing him to fear for his health and safety. Id.

      The plaintiff sues Dylon Radtke, Warden at Green Bay, and several

sergeants, officers, and unknown defendants in their official and individual

capacities. Dkt. No. 1 at 4. He seeks monetary damages and an injunction

ordering Warden Radtke to put him on a lower bunk, lower tier and front cell

due to his medical restrictions. Id.

      C.      Analysis

      The plaintiff indicates that he is suing the defendants in their official

capacities. “Personal-capacity suits seek to impose personal liability upon a

government official for actions he takes under state law.” Kentucky v. Graham,

473 U.S. 159, 165 (1985) (citations omitted). “Official capacity suits, in

contrast, ‘generally represent another way of pleading an action against an

entity of which the officer is an agent.’” Id. (quoting Monell v. New York City

Dep’t of Soc. Servs., 436 U.S. 658, 690, n.55 (1978)). Because it appears that

all of the defendants work at Green Bay Correctional Institution, the court


                                          4

           Case 2:20-cv-00903-PP Filed 11/02/20 Page 4 of 11 Document 9
construes the plaintiff’s official capacity claims as claims against the Wisconsin

Department of Corrections. The Department of Corrections is a state agency,

and claims against a state agency are “no different from a suit against the State

itself,” so the court will construe these claims as claims against the State of

Wisconsin. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (citing

Graham, 473 U.S. at 165–66; Monell, 436 U.S. at 690 n.55).

      Section 1983, the law that allows a person to sue a state actor for

violating his civil rights, allows suits against “persons.” A state is not a

“person” from whom a plaintiff may recover monetary damages under 42 U.S.C.

§1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617

(2002); Williams v. Wisconsin, 336 F.3d 576, 580 (7th Cir. 2003). The court will

not allow the plaintiff to proceed on his damages claims any defendant in his or

her official capacity.

      The plaintiff also seeks injunctive relief from Warden Radtke in his

official capacity. The Supreme Court has held that “a state official in his or her

official capacity, when sued for injunctive relief, would be a person under

§1983 because ‘official-capacity actions for prospective relief are not treated as

actions against the State.’” Will, 491 U.S. at 71 n.10 (quoting Graham, 473

U.S. at 167 n.14, and Ex Parte Young, 209 U.S. 123, 159–60 (1908)). To

proceed with his official-capacity claim for injunctive relief against Radtke, the

plaintiff must allege that the State itself was responsible for the violation of his

constitutional rights because of a practice, custom or policy. Graham, 473 U.S.

at 166 (citing Monell, 436 U.S. at 694). The custom or policy must be the


                                          5

         Case 2:20-cv-00903-PP Filed 11/02/20 Page 5 of 11 Document 9
“moving force” behind the deprivation. Id. (quoting Polk Cty. v. Dodson, 454

U.S. 312, 326 (1981)).

      The plaintiff has not explained what Radtke did to violate his

constitutional rights, or nor has he alleged that whatever Radtke did was the

result of an official practice, custom or policy. The court will not allow the

plaintiff to proceed on his claim seeking injunctive relief against Warden

Radtke in his official capacity.

      The court reviews the plaintiff’s remaining allegations under the Eighth

Amendment, which prohibits cruel and unusual punishments. See Estelle v.

Gamble, 429 U.S. 97, 104 (1976). An Eighth Amendment claim has both

objective and subjective components. Farmer v. Brennan, 511 U.S. 825, 834

(1994). To satisfy the objective component, a plaintiff must show that he “is

incarcerated under conditions posing a substantial risk of serious harm.” Id.

The subjective component of an Eighth Amendment violation requires a

plaintiff to demonstrate that the prison official acted with the requisite intent,

that is, that he had a “sufficiently culpable state of mind.” Id. A prison official

shows deliberate indifference when he “realizes that a substantial risk of

serious harm to a prisoner exists, but then disregards that risk.” Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (citing Farmer, 511 U.S. at 837).

Neither negligence nor gross negligence is enough to support an Eighth

Amendment claim. See Farmer, 511 U.S. at 835–36; Chapman v. Keltner, 241

F.3d 842, 845 (7th Cir. 2001).




                                          6

         Case 2:20-cv-00903-PP Filed 11/02/20 Page 6 of 11 Document 9
      The plaintiff alleges that “the defendants” put him back in the same cell

after his fall, but he doesn’t say which of them made the decision to put him

back in the same cell. He does not say which of them knew about his seizure

restrictions. He does not who decided to put him in the same cell despite those

restrictions. To prove that a particular prison official violated his constitutional

rights under §1983, “[t]he plaintiff must demonstrate a causal connection

between (1) the sued officials and (2) the alleged misconduct.” Colbert v. City of

Chi., 851 F.3d 649, 657 (7th Cir. 2017). Simply listing the names of prison

officials without explaining what each of them did to violate the plaintiff’s rights

is not enough for the court to state a claim against them. Id.

      The facts the plaintiff alleges, however, indicate that someone may have

been deliberately indifferent to his serious medical needs. So the court will give

the plaintiff the opportunity to amend his complaint to explain which of the

defendants took what actions to violate his rights. When writing his amended

complaint, the plaintiff should provide the court with enough facts to answer

the following questions: 1) Who violated his constitutional rights?; 2) What did

each person do to violate his rights?; 3) Where did each person violate his

rights?; and 4) When did each person violate his rights? The amended

complaint does not need to be long or contain legal language or citations to

statutes or cases, but it does need to explain what each defendant allegedly did

or did not do to violate his rights.

      The court is enclosing a blank copy of its complaint form and

instructions. The plaintiff must write the word “Amended” at the top of the first


                                         7

         Case 2:20-cv-00903-PP Filed 11/02/20 Page 7 of 11 Document 9
page of the form, in front of the word “Complaint.” He must list the case

number for this case—20-cv-903—in the space provided for the case number

on the first page. He must list all the defendants he wants to sue in the caption

of the amended complaint. He should use the spaces on pages two and three to

explain the key facts that give rise to the claims he wishes to bring, and to

describe which defendants he believes committed the violations that relate to

each claim. If there is not enough space on those pages, the plaintiff may use

up to three additional sheets of paper, double-spaced so that the court can

read them. The amended complaint takes the place of the prior complaint and

must be complete in itself; the plaintiff may not refer the court back to his

original complaint, rather than repeating in the amended complaint any of the

facts from the original complaint that are necessary to his claims.

      If the plaintiff files the amended complaint in time for the court to receive

it by the deadline the court sets below, the court will review the complaint and

decide whether he has stated claims that can proceed against the defendants

named in that amended complaint. If the court does not receive an amended

complaint by the deadline the court sets, the court will dismiss the case for

failure to state a claim and the plaintiff will incur a strike under 28 U.S.C.

§1915(g). If the plaintiff decides he does not want to proceed with the lawsuit,

he may notify the court (before the deadline) that he wants to voluntarily

dismiss the case, and he can avoid incurring a strike.




                                         8

         Case 2:20-cv-00903-PP Filed 11/02/20 Page 8 of 11 Document 9
III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court CONCLUDES that the plaintiff’s complaint fails to state a

claim. Dkt. No. 1.

       The court ORDERS that the plaintiff may file an amended complaint

that complies with the instructions in this order. If the plaintiff chooses to file

an amended complaint, he must do so in time for the court to receive it by the

end of the day on December 11, 2020. If the court does not receive an

amended complaint (or a notice of voluntary dismissal) by the end of the day on

December 11, 2020, the court will dismiss the case based on the plaintiff’s

failure to state a claim in his original complaint and will issue him a strike as

required by 28 U.S.C. §1915(g).

       The court ORDERS that the agency that has custody of the plaintiff must

collect from his institution trust account the $346.37 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency must clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution must forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.


                                          9

         Case 2:20-cv-00903-PP Filed 11/02/20 Page 9 of 11 Document 9
      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court

advised of his address may result in the court dismissing the case without

further notice.


1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                          10

        Case 2:20-cv-00903-PP Filed 11/02/20 Page 10 of 11 Document 9
        The court includes with this order a copy of the guide entitled, “Answers

to Prisoner Litigants’ Common Questions” and a blank prisoner complaint

form.

        Dated in Milwaukee, Wisconsin, this 2nd day of November, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        11

         Case 2:20-cv-00903-PP Filed 11/02/20 Page 11 of 11 Document 9
